DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/US2018/044669, filed July 31, 2018, which claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional application 62/681,418 and 62/539309, filed June 6, 2018 and July 31, 2017, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 27, 2021 and January 13, 2017 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17, drawn to compounds), in the reply filed on May 3, 2022 is acknowledged. Applicant’s election without traverse of the compound pegydone-6 
    PNG
    media_image1.png
    59
    296
    media_image1.png
    Greyscale
 in the same reply is also acknowledged.  The elected species reads on each of claims 1, 2, 4, 10, 23, 25 and 123-125 within the elected group.   The requirement is still deemed proper and is therefore made FINAL.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the examiner searched the compound based on the elected species above, wherein: no prior art was found which anticipates the instantly elected species.  Therefore, the search was still extended or broadened pursuant to MPEP 803.02 to include the the compounds described in the rejections herein. In particular, the scope was expanded to include compounds defined identically to the elected species, except where R3 is H. Since this scope was not found to be allowable, the scope of the search and examination was not extended further.

Status of the Claims
Currently, claims 1-20 are pending in the instant application. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species. Claims 1-15 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they are readable on the elected embodiment and the additional species (indicated above) to which the search was extended.  Matter not embraced by the elected species or the extended search is therefore withdrawn from further consideration.  It has been determined that the entire scope claimed is not patentable. 

Claim Objections
Claim 15 is objected to for depending on a rejected base claim, but appears allowable if rewritten in independent form. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


It is further noted that with respect to each of the rejections below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image3.png
    78
    750
    media_image3.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available as of those dates in the citation, and the claims are anticipated.  

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PubChem database entry CID 40632 (cited in restriction requirement, database entry created September 9, 2005). Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that the compound was made accessible to the public.
The prior art compound has the structure 
    PNG
    media_image4.png
    170
    120
    media_image4.png
    Greyscale
which reads on the claimed formula where each of R1 – R5 is H and A is methyl.  Since the prior art teaches all required limitations of the instant claims, the claims are anticipated.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday 8:00-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699